DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
exhaust unit
timer
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN207130852 (Chen).
	Regarding claim 1, Chen discloses an improved urinal apparatus, comprised of:
	a urinal fitted with a urine collection basin (1), a duct for the passage of wash water from the urine collection basin to a discharge duct connected to a sewage system (3/4), wherein the improved urinal apparatus also includes:
		at least one exhaust inlet (8/9/10) suitable for extracting bad odors and gas containing bacteria/virus aerosol from the urine collection basin during use; and
		at least one air duct (11) linked to an exhaust unit (12; Translation Para. 0019, 0037- blower/fan included but not shown).

	Regarding claim 2, Chen further discloses that the at least one air duct is connected to the urine collection basin via the at least one exhaust inlet (Figs. 1/2), the at least one exhaust inlet being positioned in place above the urine collection basin (Fig. 1/2) wherein the at least one air duct is connected to the at least one exhaust inlet (Figs. 1/2) and the at least one air duct is, in turn, connected to the exhaust unit (Figs. 1-3);
	wherein the exhaust unit is an electrical unit that powers the extraction of the bacteria/virus from the urine collection basin into the inlet (Translation Para. 0019, 0037 - exhaust unit comprises/utilizes a fan which would be electrically powered).

	Regarding claim 3, Chen further discloses that the at least one exhaust inlet which is connected to the urine collection basin is positioned at a location suitable to allow the suction of the bacteria/virus aerosol inside the urine collection basin (Figs. 1/2 - air inlets are provided around the sides and top of the urinal interior cavity). 

	Regarding claim 4, Chen further discloses that there are multiple exhaust inlets present in the urine collection basin (8/9; Figs. 1-2).

	Regarding claim 5, Chen further discloses that there are multiple exhaust inlets present in the urine collection basin (8/9; Figs. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 2010/0043128 (Soldera).
	Regarding claim 6, Chen discloses the inclusion of a sensor (6) which detects the presence of a human and then activates the exhaust unit but does not specify that the sensor is a photocell.
	Soldera teaches a toilet ventilation system comprising a toilet with a basin (14) which is provided with a ventilation system. The ventilation system is activated when a photocell sensor (43; Para. 0062) detects the presence of a user. 
	It would have been obvious to use equivalent/alternate sensing systems such as a photocell, as taught by Soldera, depending upon the installation environment, performance requirement, cost considerations and other design choices. 

	Regarding claim 7, Chen discloses the inclusion of a sensor (6) which detects the presence of a human and then activates the exhaust unit but does not specify that the sensor is a photocell.
	Soldera teaches a toilet ventilation system comprising a toilet with a basin (14) which is provided with a ventilation system. The ventilation system is activated when a photocell sensor (43; Para. 0062) detects the presence of a user. 
	It would have been obvious to use equivalent/alternate sensing systems such as a photocell, as taught by Soldera, depending upon the installation environment, performance requirement, cost considerations and other design choices. 

	Regarding claim 8, Chen discloses the inclusion of a sensor (6) which detects the presence of a human and then activates the exhaust unit but does not specify that the sensor is a photocell.
	Soldera teaches a toilet ventilation system comprising a toilet with a basin (14) which is provided with a ventilation system. The ventilation system is activated when a photocell sensor (43; Para. 0062) detects the presence of a user. 
	It would have been obvious to use equivalent/alternate sensing systems such as a photocell, as taught by Soldera, depending upon the installation environment, performance requirement, cost considerations and other design choices. 

	Regarding claim 9, Chen in view of Soldera teaches the invention as previously claimed. 
	Soldera further teaches that the ventilation system includes a controller (42) with a timer which delays deactivation of the ventilation system until a predetermined period of time has passed after it is determined a user has finished using the toilet (Para. 0064).
	It would have been obvious to one of ordinary skill in the art to provide a timer to prolong the operation of the exhaust unit for a specified period of time after use of the sanitary fixture, as taught by Soldera, to ensure that removal of all odors and/or aerosols is completed.

	Regarding claim 10, Chen in view of Soldera teaches the invention as previously claimed. 
	Soldera further teaches that the ventilation system includes a controller (42) with a timer which delays deactivation of the ventilation system until a predetermined period of time has passed after it is determined a user has finished using the toilet (Para. 0064).
	It would have been obvious to one of ordinary skill in the art to provide a timer to prolong the operation of the exhaust unit for a specified period of time after use of the sanitary fixture, as taught by Soldera, to ensure that removal of all odors and/or aerosols is completed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2002/0194670 (Hashemi) is a toilet with an incorporated ventilation system configured to operate for a predetermined time period after a flush.
US 2008/0034487 (Lehman) is a urinal with an integrated ventilation system comprising a plurality of openings.
US 2018/0258626 (Lee) is a urinal with an air cleaning system.
US 4,692,951 (Taki) is a ventilation system for a bathroom which can be used to ventilate toilets or urinals and which is activated by a sensor which can be a photocell.
US 5,727,263 (Estrada) is a ventilation system applicable to toilets or urinals.
US 6,003,157 (Bruyere) is a deodorizing system configured for use with toilets or urinals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A ROS/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754